Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The amended abstract was received on 01/18/2022.  This abstract is acceptable.
Drawings
The drawings were received on 01/18/2022.  These drawings are acceptable.
Specification
The amended specification was received on 01/18/2022.  This specification is acceptable.
Claim Objections
The claim amendments were received on 01/18/2022.  The amended claims are acceptable.
Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection has been withdrawn due to Applicant’s amendments. 
Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection has been withdrawn due to Applicant’s amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwiel (US 20170371790 A1).
Claim 15. (Currently amended) A computer system for managing application execution, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices;
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising:
program instructions for sending a READ cache memory command for an address's content;
program instructions for receiving a cache miss result for the address associated with the READ cache memory command;
program instructions for sending a "READ memory directly" command for the address; and
program instructions for receiving the address's content by a processor.

Referring to claims 1,8,15, and taking claim 15 as exemplary, rejected as in the prior Office Action. As for new amendments, Dwiel teaches program instructions for receiving a cache miss result for the address associated with the READ cache memory command ([Dwiel 0052] the received cache hit/miss indicator indicates the read data for the next prefetch memory read address is contained in the higher level memory system 120 (i.e., a cache miss) (block 706));
the program instructions for receiving the address's content by a processor ([Dwiel 0064] An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium.). 
Furthermore, the limitation as amended, does not preclude the processor from bypassing the cache.
Claim 1 is a computer implemented method, and claim 8 is a computer program product variation of the computer system of claim 15 and are rejected using the same rationale. 
Referring to claims 2,9,16, and taking claim 2 as exemplary, Dwiel teaches the computer implemented method according to claim 1, further comprising: 
determining, by the one or more computer processors, in response to receiving the cache miss result, that the READ cache memory command is a non-speculative command ([Dwiel 0032] The cache controller 116 determines if valid data for the memory read address is stored in the cache memory 108 as read cache data 114R. …if the cache hit/miss indicator 128 indicates a cache miss, in this example, the next line prefetch circuit 126 is configured to issue a next line prefetch request 130. In this example, the next line prefetch request 130 is forwarded by the cache controller 116 to the higher level memory system 120 to prefetch the data at the next memory address(es); 
sending, by the one or more computer processors, the "READ memory directly" command for the address in response to determining that the READ cache memory command is a non-speculative command ([Dwiel claim 24] send the next line prefetch feedback indicator indicating the next memory read address for the next memory load instruction matched the next prefetch memory read address); and 
receiving, by the one or more computer processors, the address's content ([Dwiel 0052] the higher level memory system 120 moves the prefetched data stored in a corresponding BOQ entry 606(0)-606(B) into the cache memory 108 (block 720)).
Claim 9 is a computer program product, and claim 16 is a computer system variation of the computer implemented method of claim 2 is and are rejected using the same rationale.
Referring to claims 5,12,18, and taking claim 5 as exemplary, Dwiel teaches the computer implemented method according to claim 1, further comprising: receiving, by a cache memory portion of a computer processor, the READ cache memory command for an address ([Dwiel, 0051] The process 700 begins with the higher level memory system 120 receiving the next line prefetch request 130 for the next prefetch memory read address from the cache memory system 106(0) (block 702).); 
sending, by the cache memory portion of a computer processor, the cache miss result ([Dwiel, 0051] The higher level memory system 120 also receives its own cache hit/miss indicator indicating if read data for the next prefetch memory read address is contained in the higher level memory system 120 (block 704).); 
receiving, by the main memory controller of a computer processor, the "READ memory directly" command for the address ([Dwiel, 0052] if the higher level memory system 120 determines if the received cache hit/miss indicator indicates the read data for the next prefetch memory read address is contained in the higher level memory system 120 (i.e., a cache miss) (block 706), the higher level memory system 120 requests a next read data at the next prefetch read address in the higher level memory system 120 in an available BOQ entry 606(0)-606(B) (block 714).); and 
returning, by the main memory controller of a computer processor, the address's content ([Dwiel 0052] the process 700 returns to receive a next memory load instruction 122 to a next memory read address to be processed in block 716 without yet deeming the next line prefetch request 130 issued by the next line prefetch circuit 126 as being not useful).
Claim 12 is a computer program product and claim 18 is a computer system variation of the computer implemented method of claim 5, and are rejected using the same rationale. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 3, 10, and 17 are rejected as in the prior Office Action. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dwiel (US 20170371790 A1) as applied to claims 1,8,15 above, and in farther view of Kanoh (US 20120102271 A1). 
Referring to claims 4 and 13, and taking claim 4 as exemplary, Dwiel does not explicitly teach storing an address for which a cache miss result has been received. Dwiel does disclose creation of a cache miss indicator (Dwiel [0029]). 
has been received ([Kanoh 0062] Alternatively, when a cache miss occurs, control unit 13 stores the address group (hereinbelow referred to as the "relevant address group") that includes the reception address in address storage unit 11, from among a multiplicity of address groups (more specifically, the multiplicity of address groups into which addresses belonging to memory 3 have been organized by a predetermined number). 
Dwiel and Kanoh are analogous art because they are from the same field of endeavor in cache memory access. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Dwiel and Kanoh before them to modify the cache access structure of Dwiel to store the cache miss address of Kanoh. The reason or motivation for doing so would be to reduce the number of cache misses and to obtain performance improvement of instruction execution as suggested by Kanoh. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, is would have been obvious to combine Dwiel and Kanoh to obtain the invention as specified in the application claims.
Claim 13 is a computer program product variation of the computer implemented method of claim 4 and is rejected using the same rationale.
Claims 6, 14, and 19 are rejected as in the prior Office Action.
Claims 7, 11, and 20 are rejected as in the prior Office Action.
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. The arguments pertain to the new claim amendments, which have been addressed above using the Dwiel et al. reference. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing the data directly to ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 7:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 7:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136